DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Clams 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mount bar.” It is unclear which mount bar the recitation is referring to since the claim previously sets forth for two mount bars in the recitation “each of a top portion and a bottom portion thereof having a mount bar.” If the claim intends for each mount bar having the limitations that follow, the claim should be clarified to refer to each mount bar. If the claim intends for only one of the two mount bars to have the limitations that follow, the claim should clearly define which mount bar should be recited.
Claim 1 requires “the two mount bars respectively coupled with the top portion and the bottom portion of the shade through the connecting grooves, and the two mount bars respectively secured on the top portion and the bottom portion of the shade through two stitching lines.” It is unclear how the mount bars are coupled and secured to the shade, as it is not understood how they are coupled through connecting grooves and secured through stitching lines. It is not clearly understood how grooves would provide coupling. It is also unclear what is 
Claim 1 recites “a connecting groove formed inside the mount bar” then later recites “the connecting grooves.” There is a lack of antecedent basis for a plurality of connecting grooves. The claim previously requires that “the mount bar” have “a connecting groove formed inside the mount bar.” It is understood from the claim that only one mount bar as a connecting groove. If each mount bar has a connecting groove, the claim should clearly define what is required.
Claim 1 recites “an inner leg of the inverted U formed into a locating board, and each of the two locating boards sloped from the top to bottom to enable two ends of the two locating boards close to each other.” Is the “inverted U formed into a locating board” referring to the “inverted U-shape” previously recited? Also, the language of “each of the two locating boards sloped from top to bottom to enable two ends of the two locating boards close to each other” is unclear; it is not understood what it is meant by “to enable two ends of the two locating boards close to each other.” 
Further, the claim refers to “each of the two locating boards” but there is a lack of antecedent basis for the limitation. The claim previously defines “an inner leg…formed into a locating board” which is understood to require one inner leg and one locating board. Therefore it is further unclear what defines “each of buffering spaces formed between the locating board and the abutting portion.” It is unclear if there is a single locating board or multiple locating boards since the claim recites “two locating boards” and “the locating board.” It is also unclear what abutting portion is referred to since the claim recites two abutting portions so it is unclear which abutting portion is “the abutting portion.” 
Claim 1 recites “the inner diameter” and “the outer diameter.” There is a lack of antecedent basis for the limitations in the claim. Diameters were not previously recited nor were the elements defined as being circular to have diameters.
Claims 2 and 3 depend from claim 1 and inherit this issue and are rejected for depending from rejected claim 1.
Claim 2 recites “the mount bar.” It is unclear which mount bar is being referred to since two mount bars are understood to be recited in claim 1.
In view of the 112 issues discussed above the claims have been examined as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,060,346. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Malferrari (US 3,911,991) in view of Jackson (US 1,766,905) and Horvath (US 8,016,013).
Regarding claim 1, as best understood, Malferrari discloses a window shade comprising 
a shade (3), and each of a top portion and a bottom portion thereof having a mount bar (top has mount bar 24 and bottom has mount bar 52; shown in Figures 1 and 2); 
the mount bar (as best understood to be the mount bar at the top portion 24) being an elongated board body having a U-shaped cross section (Figure 2), and a connecting groove (between 23a, 23b) formed inside the mount bar (Figure 2); 
the two mount bars respectively coupled with the top portion and the bottom portion of the shade; with the mount bar at the top portion coupled through the connecting grooves (as best understood, the top mount bar has connecting grooves between 23a and 23b within 24, Figures 1 and 2), and 
the shade (3) installed into a sliding unit (2) through the mount bar (24) on the top portion of the shade (Figures 1 and 2), and the mount bar (52), which is on the bottom portion of the shade, coupled with a weight track (4); 
the weight track (52) formed into a U-shaped (Figure 1, it has a relative U shape with an opening through which the shade passes), and a connecting space (space receiving 52) formed inside the weight track, and two abutting portions (walls of the weight track) respectively formed at two lateral sides of the connecting space; 
each of two top ends of the two abutting portions bent inwardly into an inverted U-shape (top of 4 near where reference number 50a is located), and an inner leg of the inverted U formed into a locating board (leg contacting the shade), and each of the two locating boards sloped from top to bottom to enable two ends of the two locating boards close to each other (top of 4 contacting 3; Figure 1); 
each of buffering spaces formed between the locating board and the abutting portion so as to enable the abutting portion to slightly expand outwardly (the abutting portions are capable of expanding outward since the weight track is formed of shell members 50a and 50b); 

each of two lateral ends of the weight track (4) coupled with a cover (60).
Malferrari fails to disclose that the two mount bars respectively secured on the top portion and the bottom portion of the shade through two stitching lines and that the mount bar at the bottom portion is coupled to the bottom portion of the shade through connecting grooves. However, it would have been obvious to provide the bottom portion mount bar in a similar manner as the top portion mount bar such that instead of being wrapped around the bottom mount bar (52) the shade is secured to a mount bar by passing through a connecting groove in the same manner as the top portion. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the mount bar at the bottom portion such that it passes through a connecting groove as a means of connecting the shade to the mount bar since it is a known technique applied to the top portion, as taught by Malferrari. Further, Jackson teaches that it is known for a mount bar for a shade to have a connecting groove (space through which the shade passes between halves of 12) and being secured through stitching lines (16). It would have been obvious to one having ordinary skill in the art to provide a mount bar in the manner taught by Jackson since it provides equivalent means of securing bars to edges of a shade.
 Malferrari fails to disclose that the inner diameter of the cover is smaller than the outer diameter of the weight track. Instead, the cover is larger than the weight track since it encloses the ends of the weight track. However, providing a cover with an inner diameter that it smaller than the outer diameter of the weight track would have been obvious since such modification involves the mere change in side of the device; further covers are known in which they are inserted into the ends of a track to provide end caps and provide a cover with an inner diameter that is larger than the outer diameter of the track, as taught by Horvath. Horvath’s cover (180) has an outer diameter that is flush with the outer diameter of the track (150) and the inner 
Regarding claim 2, Malferrari fails to disclose that each of the two lateral ends of the mount bar has an inclined guiding edge. However, it would have been obvious to provide the ends with inclined edges since such modification involves a mere change in shape. One would be motivated to provide inclined edges for the purpose of facilitating sliding of the edges into tracks. Such modification would not lead to any new or unexpected result.
Regarding claim 3, although the weight track is not disclosed to be of an iron material it would have been obvious to provide the weight tracks such that it is made of iron since it has been held to be within the general skill of a worker in the art select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634